Respondent's petition substantially complies with I. C. A., sections 49-2301, 49-2305, in that it alleges that respondent is the owner and in the possession of the tract of land described in the petition, that it contains in excess of five acres, to wit, 53 acres, that the said tracts of land adjoin each other and are included within the corporate limits of the municipality, that the said lands are used exclusively for agricultural purposes, that the said lands do not receive benefits sufficient to justify retaining them within the corporate limits of the municipality *Page 361 
and that by the detachment of lands the symmetry of the municipality would not be materially marred. Therefore the petition stated facts sufficient and the court did not err in overruling the special demurrer.
I cannot concur in that part of the opinion which holds that "The allegation of the petition to the effect that the lands do not receive benefits sufficient to justify retaining them within the corporate limits of the city, and the allegation that by the detachment of the lands the symmetry of the municipality would not be materially marred, are mere surplusage." On the other hand I think they are material allegations and while not expressly required are impliedly required to be alleged under the provisions of I. C. A., sections 49-2301, 49-2305.
I therefore concur in the conclusion reached.